                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                JONESBORO DIVISION

HILARY DEEN GOODWIN                                                                    PLAINTIFF
ADC #42042

V.                                CASE NO. 3:19-cv-240 JM

BENJAMIN BRISTOW, et al.                                                           DEFENDANTS

                                             ORDER

       Plaintiff Hillary Deen Goodwin, who is currently incarcerated at the Craighead County

Detention Center, has filed a notice of appeal with the United States Court of Appeals, Eighth

Circuit, appealing the dismissal of his complaint, and a motion for leave to appeal in forma

pauperis. (Doc. No. 10 and Doc. No. 9, respectively). However, because the Court in its order

staying this case (Doc. No. 6) certified that any appeal would be frivolous and not in good faith,

the motion will be denied.

       IT IS THEREFORE ORDERED THAT:

       1.      Plaintiff’s motion for leave to appeal in forma pauperis (Doc. No. 9) is DENIED.

       2.      Within thirty days of this order’s entry date, Plaintiff must either:

               (a)    pay to this Court the $505.00 appellate filing and docketing fees; or

               (b)    file, with the United States Court of Appeals for the Eighth Circuit, a motion

                      with an attached affidavit that complies with each mandate of Federal Rule

                      of Appellate Procedure 24(a)(1).

       3.      Plaintiff is directed to file any future documents or pleadings related to his appeal

with the United States Court of Appeals for the Eighth Circuit.

       IT IS SO ORDERED this 3rd day of October, 2019.



                                                      _______________________________
                                                      UNITED STATES DISTRICT JUDGE
